SUNDBY, J.
(dissenting). This appeal presents an important question in the administration of general relief by counties: Does sec. 49.02(9), Stats., permit a county to deny general relief-medical benefits to a person whose income exceeds a determined level, without considering that person's need for medical relief? I conclude that it does not and therefore respectfully dissent. Section 49.02(9), Stats., provides:
Any county may limit its liability for medical or dental care furnished as general relief, including emergency care provided under sub. (5), by adopting income and resource limitations which are not more restrictive than those set forth under s. 49.06. This limitation applies only to medical or dental care furnished as general relief on or after the date the county acts to limit its liability.
Pursuant to this section, Adams County has provided that general relief will not be used to pay medical expenses of a person whose anticipated annual income exceeds a level determined by family size. In this case, for a single person, the eligibility level is anticipated annual income of $3,576 or $298 per month. JoAnne Hiller's anticipated income exceeds that level. She contends that the county erroneously denied her medical relief by relying solely upon the income-eligibility stan*1045dard without considering her need for medical relief. The county responds that sec. 49.02(9), Stats., authorizes the county to limit general relief-medical benefits to persons whose income does not exceed a determined level, without regard for the person's need for medical relief. The circuit court agreed, concluding: "To require a separate need analysis in conjunction with sec. 49.02(9), Stats., is to render the statute meaningless . . .." Here, the majority concludes that sec. 49.02(9) is "plain and unambiguous," and permits a county to establish a maximum income-eligibility requirement for persons seeking medical relief, regardless of need. I do not find sec. 49.02(9) "plain and unambiguous." As construed by the county, sec. 49.02(9) repeals other provisions of ch. 49. "Repeals by implication are not favored and thus it is the duty of the court, if possible, to construe [two statutes in pari materia] so that both shall be operative." State v. Klein, 25 Wis. 2d 394, 404, 130 N.W.2d 816, 822 (1964) (citations omitted). The provisions of ch. 49 relating to public assistance are in pari materia and must be construed together. Id.
Section 49.02(lm), Stats., provides: "Every county shall furnish general relief to all eligible dependent persons within the county . . .." Section 49.01(2) defines a "dependent person" to mean "an individual without the presently available money, income, property or credit, or other means . . . sufficient to provide the necessary commodities and services specified in sub. (5m)." Section 49.01 (5m), Stats., defines "general relief" to mean "such services, commodities or money as are reasonable and necessary under the circumstances to provide . . . medical, dental, and surgical treatment . . .." The last sentence of sec. 49.01 (5m) provides: "The general relief furnished, whether by money or otherwise, shall be at such times and in such amounts, as will in the discretion *1046of the general relief official or agency meet the needs of the recipient and protect the public."
Did the legislature in sec. 49.02(9), Stats., intend to repeal the requirement that the general relief official or agency determine whether medical relief furnished will meet the needs of the recipient and protect the public? I conclude that it did not.
Section 49.02(9), Stats., as construed by the county, would permit it to virtually eliminate its responsibility to provide medical relief to dependent persons. The county has set the income-eligibility limitation for one person at an anticipated annual income of $3,576. Because under its construction of the statute the county need not consider need, there is no reason why the county could not set the eligibility limit at a figure which would eliminate virtually all dependent persons. This is an unreasonable construction of sec. 49.02(9) and we must reject it. Dickie v. City of Tomah, 160 Wis. 2d 20, 25, 465 N.W.2d 262, 264 (Ct. App. 1990) (citing Maxey v. Racine Redevelopment Authority, 120 Wis. 2d 13, 20, 353 N.W.2d 812, 816 (Ct. App. 1984)).
Plainly, however, the legislature did not intend to do an inutile act when it enacted sec. 49.02(9), Stats. The guiding principle of statutory construction is to determine the intent of the legislature. State v. Vonesh, 135 Wis. 2d 477, 482, 401 N.W.2d 170, 173 (Ct. App. 1986). When a statute is ambiguous, a reviewing court may resort to extrinsic aids to determine legislative intent. Id. at 483, 401 N.W.2d at 173. "One of the most valuable extrinsic aids of judicial construction is legislative history." Id. (quoting Milwaukee Co. v. LIRC, 113 Wis. 2d 199, 204, 335 N.W.2d 412, 415 (Ct. App. 1983)).
Section 49.02(9), Stats., was created by sec. 1011, 1983 Wis. Act 27 [1983 Senate Bill 83] to read:
*1047Any municipality or county may limit its liability for medical or dental care furnished as general relief, including emergency care provided under sub. (5), by adopting income and resource limitations. This limitation applies only to medical or dental care furnished as general relief on or after the date the municipality or county acts to limit its liability.
1983 Senate Bill 83 was the executive budget bill. The bill made extensive statutory changes to the medical assistance and general relief standards. The Legislative Reference Bureau's analysis of the bill includes the following:
This bill requires that general relief-administering agencies establish written criteria for determining eligibility for benefits and establish written standards of need to be used to determine the type and amount of relief to be furnished . . .. The bill also enables a relief agency to establish standards to determine what is reasonable care for the purpose of reimbursement and to establish resource and income limitations for eligibility for medical care similar to those used for medical assistance. [Emphasis added.]
The resource and income limitations for eligibility of medically indigent persons for medical assistance affected by 1983 Wis. Act 27 were contained in sec. 49.47(4), Stats. Paragraph (b) established resource limitations and para, (c) established income limitations. Paragraph (c)2 provided:
Whenever an applicant has excess income, no certification [of eligibility] shall be issued until such time as the excess income above the applicable limits has been expended for medical care or for any other type of remedial care recognized under state law or *1048for personal health insurance premiums or both.1
Paragraph (c)2 of sec. 49.47(4), Stats., is the so-called "spend-down" provision under which an applicant is not automatically ineligible for medical assistance if he or she has income in excess of the eligibility standard. The spend-down provision simply requires that the applicant spend excess income for medical care before becoming eligible for assistance.
I conclude that when the legislature enacted sec. 49.02(9), Stats., it intended to allow counties to adopt resource and income limitations similar in kind to those contained in sec. 49.47(4), Stats. In the 1985 legislative session, however, the legislature enacted income and resource limitations specifically applicable to general relief. The legislature repealed and recreated sec. 49.06, Stats., to expand the general relief resource and asset limitations contained therein.2 Section 989, 1985 Wis. Act 29. In the same act, the legislature amended the first sentence of sec. 49.02(9), Stats., to read:
Any municipality or county may limit its liability for medical or dental care furnished as general relief, including emergency care provided under sub. (5), by adopting income and resource limitations which are not more restrictive than those set forth under s. 49.06. [Emphasized language added by amendment.]
Section 962, 1985 Wis Act 29.
The majority concludes that Adams County's $298-per-month income limitation is not more restrictive *1049than the limitations set forth in sec. 49.06, Stats; however, it does not explain its conclusion. The only reasonable construction of sec. 49.02(9), Stats., which also gives effect to sec. 49.06 is that the income and resource limitations permitted under sec. 49.02(9) are similar in kind to the income and resource limitations contained in sec. 49.06, e.g., insurance with a value of not more than $300, a $1500 vehicle, homestead credit, energy assistance and food stamp benefits, and work-related expenses. Adams County's anticipated annual income limitations are not similar in kind to the income and resource limitations contained in sec. 49.06 and, in any event, are plainly more restrictive than those contained therein. If sec. 49.02(9) does authorize an income-eligibility limitation similar to sec. 49.47(4)(c), Stats., the limitation must contain a need-related safety valve similar to the medical assistance "spend-down" provision.
I would reverse and remand to the circuit court with directions that it order the county department to determine Hiller's eligibility for medical relief under secs. 49.01(2), (5m), 49.02(lm) and 49.06, Stats.

 Section 49.47(4)(c)2, Stats., has been amended in respects not material to the issue before us.


 Prior to the 1985 repeal and recreation, sec. 49.06, Stats. (1983-84) exempted home equity, and life insurance having a value of $300.